Motion by respondent to dismiss for lack of prosecution ap]ieal from a judgment of the Magistrates’ Court of the City of New York, rendered May 18, 1959, convicting defendant, after trial, of operating a motor vehicle as a chauffeur without being licensed therefor (Vehicle and Traffic Law, § 29, subd. 4, now § 501, subd. 4) and sentencing him to pay a fine, which has been paid. Motion granted; appeal dismissed. Motion by appellant to dispense with printing and for an enlargement of time, dismissed as academic. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.